ATTORNEY GENERAL HENRY HAS ASKED THAT I RESPOND TO YOUR RECENT REQUEST FOR ASSISTANCE REGARDING A CLARIFICATION OF TITLE 68 Ohio St. 1624 (1981), CONCERNING CERTAIN PROHIBITED FIREWORKS. SECTION 1624 PROVIDES:
  "(A) FROM AND AFTER JULY 5, 1981, THE SALE, GIFT, DISTRIBUTION OR USE OF SKYROCKETS WITH STICKS AS DEFINED BY THE UNITED STATES DEPARTMENT OF TRANSPORTATION IS HEREBY PROHIBITED WITHIN THE STATE OF OKLAHOMA. THIS PROHIBITION SHALL INCLUDE, BUT IS NOT LIMITED TO, EXPLOSIVE DEVICES COMMONLY KNOWN AS "BOTTLEROCKETS" OR "STICKROCKETS". DISTRIBUTION. GIFT OR SALE FROM OKLAHOMA TO A PERSON OUTSIDE THE STATE OF OKLAHOMA SHALL NOT BE CONSIDERED AS OCCURRING WITHIN THE STATE OF OKLAHOMA."
IT IS APPARENT THE LAST SENTENCE OF SECTION 1624 IS VAGUE AND AMBIGUOUS AS TO WHAT ACTUALLY CONSTITUTES A SALE OR DISTRIBUTION NOT CONSIDERED AS OCCURRING WITHIN THE STATE OF OKLAHOMA. HOWEVER, AS STATED AT OUR CONVERSATION OF MAY 21, IT IS MY OPINION THAT THE INTENT OF THE LAST SENTENCE OF SECTION 1624 IS TO ALLOW WHOLESALERS WHO OPERATE IN OKLAHOMA, TO SELL "BOTTLEROCKETS" TO RETAILERS OUTSIDE THE STATE WHERE IT IS LEGAL TO POSSESS SUCH FIREWORKS.
FURTHER, I BELIEVE THAT WE WILL HAVE A DEFENSIBLE ARGUMENT IN FAVOR OF CONFISCATING SUCH BOTTLEROCKETS BASED ON THE INHERENT POLICE POWER OF THE STATE AND THE LEGITIMATE STATE INTEREST IN PROTECTING TO PUBLIC.
(ROBERT T. RALEY)